DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-15 and 17-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Applicant’s latest amendment which recite in-part “said functional unit being disposed outside of said footprint.” is not consistent with the original disclosure (see [0053]). The 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: 20180172331 (“Tomohiko”).
Regarding Claim 1, Tomohiko discloses a household refrigerator, comprising:
an inner container (10) formed with walls (as seen in Fig. 2) delimiting a receiving space for food;
a functional unit (15) of the household refrigerator disposed in said receiving space in front of a given wall (as seen in Fig. 2) of said inner container, said functional unit being a no frost unit ([0050]);
a substantially flat covering plate (11) separate from said inner container and disposed in said receiving space in front of, and at a spacing distance from, the given wall, said covering plate (11) having a footprint extending across an entire width of the given wall, ending next to said functional unit (15) and being fixed to the given wall at an 
a cover (12) separate from said covering plate () and disposed to cover said functional unit (20), said cover (22) covering said functional unit at least in certain sections thereof in the one spatial direction; Claim 17- wherein said covering plate (11) ends above said functional unit in a height direction of the household refrigerator and the functional unit (15) covered at least in certain sections from above by said cover (12) that is separate from said covering plate (11).

Claims 1, 6 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No.: 3732705 (“McCullough”).

Regarding Claim 1, McCullough discloses a household refrigerator, comprising:
an inner container (13, 14) formed with walls (15, 17, 24 between 15 and 17) delimiting a receiving space for food;
a functional unit (20) of the household refrigerator disposed in said receiving space in front of a given wall (rear liner 24) of said inner container, said functional unit being a no frost unit (col. 2: line 51-col 4:line 65);
a substantially flat covering plate (31) separate from said inner container and disposed in said receiving space in front of, and at a spacing distance from, the given wall, said covering plate (31) extending across an entire width of the given wall  (plate 31 extends the entire distance between walls 15 and 17 as shown in figure 4) and, in 
a cover (22) separate from said covering plate (31) and disposed to cover said functional unit (20), said cover (22) covering said functional unit at least in certain sections thereof in the one spatial direction; Claim 6- a separate panel (18) covering a gap between said covering plate (31) and said cover (22); Claim 17- wherein said covering plate (31) ends above said functional unit in a height direction of the household refrigerator and the functional unit (20) covered at least in certain sections from above by said cover (22) that is separate from said covering plate (31).
Regarding Claim 18, McCullough discloses a household refrigerator, comprising:
an inner container (13, 14) formed with walls delimiting a receiving space for food;
a functional unit (20) of the household refrigerator disposed in said receiving space in front of a given wall of said inner container (13, 14), said functional unit being a no frost unit (col. 2: line 51-col 4:lined 65);
a covering plate (31) separate from said inner container (13, 14) and disposed in said receiving space in front of the given wall (as seen in Fig. 3), said covering plate (31), in one spatial direction of the household refrigerator, ending next to said functional unit (20) and being fixed to the given wall at an end facing said functional unit (20);
a cover (22) separate from said covering plate (31) and disposed to cover said functional unit (35, 20 and other connections), said cover (22) covering said functional unit at least in certain sections thereof in the one spatial direction; and

cover (22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C 103(a) as being unpatentable over McCullough applied to claim 1 above, in view of US Pub No.: 20100060116 (“Okano et al.”). 
McCullough discloses the claimed invention but does not disclose the spacer web extending form the lower end of the cover plate, and a bearing web extending from the upper end abutting the wall.
Regarding Claims 3-5, the combination discloses (See Fig. 2) Okano et al. discloses two panels secured together having Claim 3-a lower flat portion (21a) formed on a back side of the first cover plate, abutting a front of the given wall (see 41; Fig. 2); Claim 4,-wherein a lower flat portion (21a) is screwed to the given wall (via holes, best seen in Fig. 5); Claim 5- wherein said second panel (11) has a bearing web (11a, having an upper end) that abuts a front of the given wall and that is screwed to the given wall (see 41, Fig. 2).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the lower end of the cover plate could be configured with a spacer web, and the upper end the cover could be configured with a bearing web similar to the flat portions taught by Okano, so that the separated adjacent panels are securely mounted to the rear wall.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to 1, 3-6 and 17-18, as demonstrated above, Applicant’s arguments that McCullough does not disclose “said functional unit being disposed outside of said footprint” are not persuasive. As demonstrated above, the functional unit (20) is disposed outside of said footprint of the covering plate (31). Thereby, meeting the limitations of claims 1 and 18.
Furthermore, Applicant also argues that McCullough does not demonstrate the separate panel but a divider wall. Examiner respectfully disagrees, as the claim only requires a panel covering a gap between the covering plate and said cover. Here, the 

Allowable Subject Matter
Claims 7-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637